Per Curiam :
The contract between the parties; by which the plaintiff agreed to furnish the defendant with certain machinery, stipulated that said machinery was “ to be first-class in all particulars, and perform in a satisfactory manner.” This means satisfactory to the defendant: Singerly v. Thayer, 108 Pa. 291; Seeley v. Welles, 120 Pa. 69. That the machinery was not satisfactory to the defendant abundantly appears, and it had the right to return it at the expiration of the thirty days allowed by the contract for a trial of its efficiency. It did not return it, however, but continued to use it, and on September 28, 1887, gave the plaintiff notice that, “ unless you proceed to put the machinery into satisfactory working condition, we now give you- notice that we will endeavor to have the difficulties remedied by others at your expense.” This was an election to retain the machinery, and the defendant was liable to pay for it, less a proper deduction from the price, to enable defendant to put it in a satisfactory working order. The court below so instructed the jury, and the latter appear to have deducted a considerable sum from the contract price. Whether the jury erred in the amount, we do not know, nor is it our province to inquire; but we are satisfied the instructions of tlie learned judge below were correct.
Judgment affirmed.